Case: 17-11262      Document: 00514522275         Page: 1    Date Filed: 06/21/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                    No. 17-11262                          June 21, 2018
                                  Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk



UNITED STATES OF AMERICA,

                                                 Plaintiff−Appellee,

versus

CRISTIAN GAMEZ MENDEZ, Also Known as Cristian Gomez,
Also Known as Mendez Gamez, Also Known as Christian Gamez Mendez,

                                                 Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Northern District of Texas
                                 No. 3:17-CR-14-1




Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *

       Raising two issues, Cristian Gamez Mendez moves, unopposed, for


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-11262    Document: 00514522275     Page: 2   Date Filed: 06/21/2018


                                 No. 17-11262

summary disposition in this appeal of his conviction and sentence for illegal
reentry after removal from the United States in violation of 8 U.S.C. § 1326(a)
and (b)(2). He first maintains that the district court erred by sentencing him
to a term of supervised release exceeding one year because the enhancement
provisions in § 1326(b) are unconstitutional. Next, he urges that his guilty plea
was involuntary and accepted in violation of Federal Rule of Criminal Proce-
dure 11 because he was not admonished that the prior-felony provisions of
§ 1326(b) stated an essential offense element that the government was re-
quired to prove to a jury beyond a reasonable doubt.

      Gamez Mendez correctly concedes that his issues are foreclosed by
Almendarez-Torres v. United States, 523 U.S. 224 (1998). Because summary
disposition is appropriate, see Groendyke Transp., Inc. v. Davis, 406 F.2d 1158,
1162 (5th Cir. 1969), the motion is GRANTED, and the judgment is
AFFIRMED.




                                       2